Appeal by defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered September 4,1984, convicting her of manslaughter in the first degree, upon a plea of guilty, and imposing sentence.
Judgment affirmed.
The issue of the adequacy of defendant’s plea allocution is raised for the first time on this appeal and therefore has not been preserved for our review as a matter of law (People v Pellegrino, 60 NY2d 636). Moreover, under the circumstances of *928this case, the interest of justice does not impel a reversal (see, People v Jackson, 101 AD2d 893; People v McKenzie, 88 AD2d 646).
We find no merit in defendant’s claim that her sentence was excessive (see, People v Kazepis, 101 AD2d 816). Gibbons, J. P., Thompson, Weinstein and Lawrence, JJ., concur.